TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 8, 2022



                                     NO. 03-22-00293-CV


                                      A. A. O., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on May 11, 2022. Having reviewed the

record, the Court holds that appellant has not prosecuted her appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.